UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                                                                         FILED
                                                                                        JUL 2 3 2009
Karen McBrien,                                  )
                                                                                  NANGY MAYER WHITTINGTON, CLERK
                                                )                                       U.S. DISTRICT COURT
        Plaintiff,                              )
                                                )
       v.                                       )      Civil Action No. 09-197 (UNA)
                                                )
Federal Bureau of Investigation et aI.,         )
                                                )
        Defendants.                             )


                          MEMORANDUM OPINION AND ORDER

       Plaintiff, pro se, has moved for reconsideration of the final order entered February 3,

2009, dismissing her complaint as frivolous. Plaintiff refers to both Rules 59(e) and 60(b) ofthe

Federal Rules of Civil Procedure. For the reasons stated, her motion will be denied.

       A motion under Rule 59(e) must be filed within 10 days of entry of judgment. "Rule

59(e) motions are expressly limited to the 10-day period following entry of judgment, and the

District Court simply has no power to extend that time limitation." Center for Nuclear

Responsibility, Inc. V Us. Nuclear Regulatory Comm'n, 781 F.2d 935,941 (D.C. Cir. 1986).

Accordingly, the plaintiffs motion must be denied as untimely to the extent that it was intended

as a Rule 59(e) motion. A motion for relief from judgment under Rule 60(b) need not be filed

within 10 days of the entry of judgment, and - because the plaintiff did not specify under which

provision she was moving -     her motion for reconsideration will be treated as one filed under

Rule 60(b)(6), which allows a court to alter or provide relief from a final order "upon such terms

as are just," for any "reason justifying relief from the operation of the judgment." Fed. R. Civ. P.

60(b)(6).

       A motion under Rule 60(b)(6) should only be used in "extraordinary circumstances."

Pioneer Investment Servo CO.   V.   Brunswick Assoc. Limited Partnership, 507 U.S. 380, 393
(1993); see a/so, Kramer v. Gates, 481 F.3d 788, 792 (D.C. Cir. 2007) (stating that the remedy

should be "sparingly used"). The plaintiffs motion does not provide any basis in fact or in law

for granting the motion. The motion merely restates the allegations in her complaint, which were

dismissed because they describe fantastic or delusional scenarios that are clearly baseless and

wholly incredible. Accordingly, it is hereby

        ORDERED that the plaintiffs motion under Rule 59(e) or Rule 60(b)(6) is DENIED.




Date:   7('V7jtJ1                                   :is;;s«




                                                2